Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AGREEMENT, dated as of the 26th day of May, 2005
(this “Amendment”), is made by and among AMERICAN TOWER, L.P., a Delaware
limited partnership (“AT LP”), AMERICAN TOWERS, INC., a Delaware corporation
(“AT Inc.”), AMERICAN TOWER, LLC, a Delaware limited liability company (“AT
LLC”) and AMERICAN TOWER INTERNATIONAL, INC., a Delaware corporation
(collectively, with AT LP, AT Inc., and AT LLC, the “Borrowers”), THE FINANCIAL
INSTITUTIONS SIGNATORIES HERETO and TORONTO DOMINION (TEXAS) LLC, as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders (as defined therein), the Issuing Bank (as
defined therein) and the Administrative Agent are all parties to that certain
Loan Agreement dated as of May 24, 2004 (as hereafter amended, modified,
restated and supplemented from time to time, the “Loan Agreement”); and

 

WHEREAS, the Borrowers have requested amendments to certain provisions of the
Loan Agreement, and, subject to the terms and conditions set forth herein, the
Lenders are willing to amend certain provisions of the Loan Agreement as more
specifically set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that all capitalized terms used
and not defined herein shall have the meanings ascribed to such terms in the
Loan Agreement, and further hereby agree as follows:

 

1. Amendments to Loan Agreement.

 

(a) Amendment to Section1.1.

 

(i) Section 1.1 of the Loan Agreement, Definitions, is hereby amended by
inserting the following at the beginning of such Section 1.1:

 

“‘7.125% Senior Notes Due 2012’ shall mean the $500,000,000 original principal
amount of 7.125% senior notes due 2012 and issued pursuant to the indenture
dated October 5, 2004, as supplemented.”

 

(ii) Section 1.1 of the Loan Agreement is hereby further amended by inserting
the following in place of the current definition of “Cash on Hand (Borrowers)”:

 

“‘Cash on Hand (Borrowers)’ shall mean $233,000,000.”

 

(b) Amendment of Section 2.15. Section 2.15 of the Loan Agreement, Incremental
Facility Advances, is hereby amended by deleting subsection (a) thereof in its
entirety and substituting in lieu thereof the following:



--------------------------------------------------------------------------------

“(a) Subject to the terms and conditions of this Agreement, the Borrowers may
request an Incremental Facility Commitment (which may be in the form of a
revolver (to the extent such Incremental Facility Commitment is a Refinancing
Incremental Facility (as defined below) of the Revolving Loan Commitment) or a
term loan) on any Business Day; provided, however, that (i) the Borrowers may
not request any Incremental Facility Commitment or an Incremental Facility
Advance after the occurrence and during the continuance of a Default or an Event
of Default, including, without limitation, any Default or Event of Default that
would result after giving effect to any Incremental Facility Advance, (ii) the
aggregate amount of Incremental Facilities, the proceeds of which do not
refinance the Loans (a “Non-Refinancing Incremental Facility”), shall not exceed
$500,000,000.00 and (iii) the aggregate amount of Incremental Facilities the
entire net proceeds of which are used to refinance all or any portion of the
Loans or the Revolving Loan Commitment (which Revolving Loan Commitment shall be
reduced by the corresponding amount of such net proceeds or canceled if the
entire Revolving Loan Commitment is being refinanced) shall be unlimited (a
“Refinancing Incremental Facility”), provided that the amount of any Refinancing
Incremental Facility shall be limited to the principal amount, accrued interest,
fees and premiums payable with respect to the Loans or Revolving Loan Commitment
being refinanced and any costs and expenses incurred to effect any such
refinancing. Any repayment of the Term Loan A Loans or Term Loan B Loans, as
applicable, from the proceeds of an Incremental Facility shall be applied pro
rata across the remaining scheduled repayments set forth in Sections 2.7(b)(i)
and 2.7(b)(ii) hereof, and any repayment of the Revolving Loans, if applicable,
shall reduce the Revolving Loan Commitments in an amount equal to such
repayment. No Incremental Facility Maturity Date (x) for a Non-Refinancing
Incremental Facility shall be earlier than six (6) months after the Term Loan B
Maturity Date (without giving effect to the proviso set forth in such
definition) and (y) for a Refinancing Incremental Facility shall be earlier than
the Maturity Date for the Loans being refinanced with the proceeds of such
Refinancing Incremental Facility. The decision of any Lender to provide an
Incremental Facility Commitment to the Borrowers shall be at such Lender’s sole
discretion and shall be made in writing. The Incremental Facility Commitment of
a Lender providing an Incremental Facility Commitment shall be evidenced by an
Incremental Facility Note. Persons not then Lenders may be included as Lenders
holding a portion of such Incremental Facility Commitment with the written
approval of the Borrowers and the Administrative Agent (such approval not to be
unreasonably withheld, delayed, or conditioned). The Incremental Facility
Commitments shall be governed by this Agreement and the other Loan Documents and
be on terms and conditions no more restrictive than those set forth herein and
therein. The terms and conditions in this Section 2.15 may be amended with the
consent of the Majority Lenders and the Borrowers, except to the extent that a
specific Lender’s consent is otherwise required with respect to an issuance by
such Lender of any Incremental Facility Commitment.”

 

(c) Amendment to Section 5.10. Section 5.10 of the Loan Agreement, Use of
Proceeds, is hereby amended by deleting subsection (b) thereof in its entirety
and substituting in lieu thereof the following:

 

“(b) with respect to all proceeds:

 

-2-



--------------------------------------------------------------------------------

(i) to refinance or repurchase Indebtedness for Money Borrowed of the Borrowers
and, to the extent permitted under Section 7.7 hereof, the Parent;

 

(ii) to fund Acquisitions and Investments (including, without limitation,
investments in Unrestricted Subsidiaries) permitted under Section 7.6 hereof;

 

(iii) to make Restricted Payments to the extent permitted under Section 7.7
hereof;

 

(iv) to fund Capital Expenditures;

 

(v) for working capital needs and other general corporate purposes of the
Borrowers and the Restricted Subsidiaries; and

 

(vi) fees and expenses incurred in connection with the execution and delivery of
this Agreement, and other costs associated with transactions contemplated by
this Agreement.”

 

(d) Amendment to Section 6.1. Section 6.1 of the Loan Agreement, Quarterly
Financial Statements and Information, is hereby amended by deleting such section
in its entirety and substituting in lieu thereof the following:

 

“Section 6.1 Quarterly Financial Statements and Information. Within forty-five
(45) days after the last day of each of the first three (3) quarters of each
fiscal year of the Borrowers, the balance sheet of the Borrowers on a
consolidated basis with the Restricted Subsidiaries as at the end of such
quarter and as of the end of the preceding fiscal year, and the related
statement of operations and the related statement of cash flows of the Borrowers
on a consolidated basis with the Restricted Subsidiaries for such quarter and
for the elapsed portion of the year ended with the last day of such quarter,
which shall set forth in comparative form

 

-3-



--------------------------------------------------------------------------------

such figures as at the end of and for such quarter and appropriate prior period
and shall be certified by the chief financial officer of AT Inc. to have been
prepared in accordance with GAAP and to present fairly in all material respects
the financial position of the Borrowers on a consolidated basis with the
Restricted Subsidiaries as at the end of such period and the results of
operations for such period, and for the elapsed portion of the year ended with
the last day of such period, subject only to normal year-end and audit
adjustments. If the aggregate operating revenue of the Unrestricted Subsidiaries
at the end of a fiscal quarter is equal to or greater than twenty percent (20%)
of the aggregate operating revenue of the Borrowers and their Restricted
Subsidiaries at the end of such quarter, the Borrowers shall provide, in
addition to the foregoing financial statements and information, the balance
sheet of the Borrowers on a consolidating basis with the Unrestricted
Subsidiaries as at the end of such quarter and as of the end of the preceding
fiscal year, and the related statement of operations and the related statement
of cash flows of the Borrowers on a consolidating basis with the Unrestricted
Subsidiaries for such quarter and for the elapsed portion of the year ended with
the last day of such quarter, which shall set forth in comparative form such
figures as at the end of and for such quarter and appropriate prior period and
shall be certified by the chief financial officer of AT Inc. to have been
prepared in accordance with GAAP and to present fairly in all material respects
the financial position of the Borrowers on a consolidating basis with the
Unrestricted Subsidiaries as at the end of such period and the results of
operations for such period, and for the elapsed portion of the year ended with
the last day of such period, subject only to normal year-end and audit
adjustments.”

 

(e) Amendment to Section 6.2. Section 6.2 of the Loan Agreement, Annual
Financial Statements and Information, is hereby amended by deleting such section
in its entirety and substituting in lieu thereof the following:

 

“Section 6.2 Annual Financial Statements and Information. Within ninety (90)
days after the end of each fiscal year of the Borrowers, the audited
consolidated balance sheet of the Borrowers and the Restricted Subsidiaries as
of the end of such fiscal year and the related audited consolidated statement of
operations for such fiscal year and for the previous fiscal year, the related
audited consolidated statements of cash flow and stockholders’ equity for such
fiscal year and for the previous fiscal year, which shall be accompanied by an
opinion of Deloitte & Touche, LLP, or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with a statement of such accountants (unless the
giving of such statement is contrary to accounting practice for the continuing
independence of such accountant) that in connection with their audit, nothing
came to their attention that caused them to believe that the Borrowers were not
in compliance with the terms, covenants, provisions or conditions of Sections
7.8, 7.9, 7.10 and 7.11 hereof insofar as they relate to accounting matters. If
the aggregate operating revenue of the Unrestricted Subsidiaries at the end of a
fiscal year is equal to or greater than twenty percent (20%) of the aggregate
operating revenue of the Borrowers and their Restricted Subsidiaries at the end
of such fiscal year, the Borrowers shall provide, in addition to the foregoing
financial statements and information, the consolidating balance sheet of the
Borrowers and the Unrestricted Subsidiaries as of the end of such fiscal year
and the related unaudited consolidating statements of operations and cash flows
for such fiscal year and for the previous fiscal year.”

 

(f) Amendment to Section 6.3. Section 6.3 of the Loan Agreement, Performance
Certificates, is hereby amended by deleting the “and” and “.” at the end of
clauses (c) and (d), respectively, and by inserting the following new clause (e)
at the end of such Section:

 

“; and (e) setting forth as and at the end of such quarterly period or fiscal
year, as the case may be, the Consolidated Leverage Ratio for such period,
together with the arithmetical calculations required to establish the
Consolidated Leverage Ratio.”

 

(g) Amendment to Section 7.4. Section 7.4 of the Loan Agreement, Liquidation,
Merger or Disposition of Assets, is hereby amended by deleting subsection (a)
thereof in its entirety and substituting in lieu thereof the following:

 

-4-



--------------------------------------------------------------------------------

“(a) Disposition of Assets. The Borrowers shall not, and shall not permit any of
the Restricted Subsidiaries to, at any time sell, lease, abandon, or otherwise
dispose of any assets (other than assets disposed of in the ordinary course of
business) without the prior written consent of the Majority Lenders; provided,
however, that the prior written consent of the Lenders shall not be required for
(i) the transfer of assets (including cash or cash equivalents) among the
Borrowers and the Restricted Subsidiaries (excluding Subsidiaries of such
Persons described in clause (b) of the definition of “Subsidiary”) or the
transfer of assets (including cash or cash equivalents) between or among
Restricted Subsidiaries (excluding Subsidiaries of such Persons described in
clause (b) of the definition of “Subsidiary”) or (ii) the disposition of assets
(A) in any quarter that contribute, in the aggregate, together with all other
assets disposed of during such quarter less than fifteen percent (15%) of
Annualized Operating Cash Flow of the Borrowers and the Restricted Subsidiaries
as of the calendar quarter end immediately preceding such disposition and (B)
after April 1, 2004, that contribute, in the aggregate, together with all other
assets disposed of since April 1, 2004, Operating Cash Flow (Towers) and
Operating Cash Flow (Other Business) of the Borrowers and the Restricted
Subsidiaries for the period from April 1, 2004 through the end of the calendar
quarter immediately preceding such disposition, less than twenty-five percent
(25%) of the total Operating Cash Flow (Towers) and Operating Cash Flow (Other
Business) of the Borrowers and the Restricted Subsidiaries for the period from
April 1, 2004 through the end of the calendar quarter immediately preceding such
disposition; provided, further, however, that, in each case under clause (ii)
hereof, no Default or Event of Default exists and none shall be caused to occur
as a result thereof. Upon any sale or disposition of a Restricted Subsidiary
permitted hereunder, the Administrative Agent and the Lenders shall, at the
Borrowers’ expense, take such actions as the Borrowers reasonably request to
cause such Restricted Subsidiary to be released from its obligations under the
Loan Documents to which it is a party.”

 

(h) Amendment to Section 7.6. Section 7.6 of the Loan Agreement, Investments and
Acquisitions, is hereby amended by deleting subsections (b) and (c) thereof in
their entirety and substituting in lieu thereof the following:

 

“(b) so long as no Default then exists or would be caused thereby, establish
Unrestricted Subsidiaries and make Investments in (i) such Unrestricted
Subsidiaries (in addition to Investments permitted under Sections 7.6(d) and (f)
hereof), and (ii) Persons (other than any Verestar Entity) primarily engaged in
domestic and foreign communications tower, tower management and related
businesses (but not primarily Teleport Businesses), directly or indirectly;
provided that except (x) to the extent such Investments are made with cash
proceeds from the issuance of Capital Stock of the Parent, or (y) if, after
giving effect to such Investment, the Consolidated Leverage Ratio would be less
than or equal to 6.50 to 1.00, the aggregate Net Investment Amount (after giving
effect to such additional Investment) made pursuant to the provisions of this
Section 7.6(b) shall not exceed, from and after the Agreement Date, the sum of
(A) the aggregate amount of Excess Cash Flow for each of the preceding fiscal
quarters (commencing with the fiscal quarter ending March 31, 2004), (B) Cash on
Hand (Borrowers), (C) cash contributed as equity to any Borrower by the Parent
following the Agreement Date, (D) the amount of any income tax refunds received
by any Borrower or

 

-5-



--------------------------------------------------------------------------------

any Restricted Subsidiary after the Agreement Date, and (E) an amount equal to
the sum of all amounts available to be borrowed as Revolving Loans on such date,
and all amounts available to be borrowed for such purpose as Incremental
Facility Loans on such date, less any portion of such Excess Cash Flow, Cash on
Hand (Borrowers), cash contributions and income tax refunds used in accordance
with Section 7.7(a) and Section 7.15 hereof; provided further that, in the case
of Investments made pursuant to clause (ii) of this Section 7.6(b), the Parent,
any Borrower or any of the Restricted Subsidiaries has executed a binding
acquisition, merger, lease/sublease or management agreement with such Person and
that notwithstanding the foregoing Unrestricted Subsidiaries may make
Investments and Acquisitions otherwise prohibited under this Section 7.6 hereof
(provided, however, that Unrestricted Subsidiaries shall, from and after the
Agreement Date, make Investments only (1) in Persons primarily engaged in
domestic and foreign communications tower, tower management and related
businesses (but not primarily Teleport Businesses) and (2) as permitted pursuant
to Section 7.6(a) hereof);

 

(c) so long as no Default then exists or would be caused thereby, and subject to
compliance with Section 5.13 hereof, make Acquisitions; provided, however, that
(x) any Acquisition of any Person that is not a Restricted Subsidiary by any
Borrower or any of the Restricted Subsidiaries, which Person shall then become
consolidated with any Borrower or any of the Restricted Subsidiaries in
accordance with GAAP, shall be of a Person primarily engaged in the tower, tower
management or related businesses and not primarily engaged in the Teleport
Businesses and (y) any Acquisition by any Borrower or any of the Restricted
Subsidiaries of all or any substantial part of the assets of any Person that is
not a Restricted Subsidiary shall be from a Person primarily engaged in the
tower, tower management or related businesses and not primarily engaged in the
Teleport Businesses;”

 

(i) Amendment to Section 7.7. Section 7.7 of the Loan Agreement, Restricted
Payments, is hereby amended by deleting such section in its entirety and
substituting in lieu thereof the following:

 

“Section 7.7 Restricted Payments. The Borrowers shall not, and shall not permit
any of the Restricted Subsidiaries to, directly or indirectly declare or make
any Restricted Payment; provided, however, that so long as no Default or Event
of Default hereunder then exists or would be caused thereby, the Borrowers may
make, (a) cash distributions to the Parent in an aggregate amount for all
Borrowers not to exceed the sum of (i) the aggregate amount of Excess Cash Flow
for each of the preceding fiscal quarters (commencing with the fiscal quarter
ending March 31, 2004), (ii) Cash on Hand (Borrowers), (iii) cash contributed as
equity to any Borrower by the Parent following the Agreement Date, and (iv) the
amount of any income tax refunds received by any Borrower or any Restricted
Subsidiary after the Agreement Date, less any portion of such Excess Cash Flow,
Cash on Hand (Borrowers), cash contributions and income tax refunds used in
accordance with Section 7.6(b) and Section 7.15 hereof; (b) distributions to the
Parent to make scheduled principal and

 

-6-



--------------------------------------------------------------------------------

interest payments on the Convertible Notes, the Senior Notes Due 2009, the
Senior Notes Due 2012 and the 7.125% Senior Notes Due 2012 and any refinancings
thereof that would not cause a Default under Section 8.1(n) hereof; (c)
distributions to the Parent to make scheduled principal and interest payments on
the Indebtedness permitted under Sections 8.1(n)(vii), (viii), (ix) and (x)
hereof; (d) distributions to the Parent (including distributions from proceeds
of the Loans) to prepay, redeem, otherwise retire or repurchase (including
payment of premiums and accrued interest associated therewith) all or any
portion of Indebtedness for Money Borrowed of the Parent outstanding on the
Agreement Date (excluding any Indebtedness for Money Borrowed of the Parent
relating exclusively to any Verestar Entity); (e) distributions to the Parent on
any date in an amount not to exceed the sum of all amounts available to be
borrowed as Revolving Loans on such date, and all amounts available to be
borrowed for such purpose as Incremental Facility Loans on such date for the
purpose of (i) repurchasing at the then prevailing market price the Capital
Stock of the Parent or (ii) for paying dividends on the Capital Stock of the
Parent; and (f) notwithstanding anything to the contrary herein (but subject to
there not being any Default or Event of Default at the time of such Restricted
Payment and after giving pro forma effect thereto), any Restricted Payment so
long as, after giving pro forma effect to such Restricted Payment, the
Consolidated Leverage Ratio would be less than or equal to 6.50 to 1.00.”

 

(j) Amendment to Section 7.15. Section 7.15 of the Loan Agreement, Prepayments
on Subordinated Debt, is hereby amended by deleting such section in its entirety
and substituting in lieu thereof the following:

 

“Section 7.15 Prepayments on Subordinated Debt. The Borrowers shall not nor
shall they permit any Restricted Subsidiary to make (a) any prepayment of
principal or interest on any Indebtedness which by its terms is subordinated to
the Obligations or (b) any payment of principal or interest on the 2003 Senior
Subordinated Discount Notes or the November 2003 Senior Subordinated Notes that
is in violation of the subordination provisions with respect thereto, except, in
the case of clauses (a) and (b), (x) in connection with a refinancing thereof
permitted under this Agreement or (y) so long as no Default or Event of Default
hereunder then exists or would be caused thereby.”

 

(k) Amendment to Section 8.1. Section 8.1 of the Loan Agreement, Events of
Default, is hereby amended by deleting subsection (n) thereof in its entirety
and substituting in lieu thereof the following:

 

“(n) the Parent shall incur or permit to remain outstanding any Indebtedness for
Money Borrowed other than (i) the Convertible Notes, (ii) the Senior Notes Due
2009, (iii) the Senior Notes Due 2012 and the 7.125% Senior Notes Due 2012, (iv)
that certain Guaranty Agreement dated as of February 10, 2000 made by the Parent
in favor of TV Azteca and Television Azteca, S.A. de C.V., a sociedad anonima de
capital variable organized under the laws of Mexico, (v) that certain guaranty
made by the Parent of the Indebtedness under the 2003 Senior Subordinated
Discount Notes and the November 2003 Senior Subordinated Notes and any permitted
refinancings thereof, (vi) any guaranty by the Parent of the Obligations, (vii)
Indebtedness, the net cash proceeds of which are used to refinance or repurchase
all or any portion of the 2003 Senior Subordinated Discount Notes or the
November 2003 Senior Subordinated Notes or any refinancings thereof, so long as
such Indebtedness is in a principal amount not exceeding

 

-7-



--------------------------------------------------------------------------------

the accreted value or principal amount of the Indebtedness being refinanced or
the then-current market value of the Indebtedness being repurchased, as
applicable (plus any accrued interest thereon, the amount of any premiums
required by the terms thereof and any costs and expenses incurred to effect such
refinancing or repurchase or any permitted refinancing thereof) and the maturity
date of such refinancing Indebtedness is no earlier than the maturity date of
the Indebtedness being refinanced; provided, however, that any Restricted
Payments necessary to make payments on such Indebtedness shall be subject to
Section 7.7 hereof, (viii) (A) additional unsecured Indebtedness; provided that
the net cash proceeds thereof are promptly used to refinance or repurchase all
or any portion of any Indebtedness of the Parent or the Loans (including any
premiums and accrued interest required to be paid for such Indebtedness being
refinanced or repurchased and any costs and expenses incurred to effect such
refinancing or repurchase), and (B) any refinancing or repurchase of the
foregoing, the net cash proceeds of which do not exceed the outstanding
principal amount of the Indebtedness being refinanced or the then current market
value of the Indebtedness being repurchased, as applicable, on the date of such
refinancing or repurchase, plus accrued interest thereon, premiums payable with
respect thereto and any costs and expenses incurred in connection with such
refinancing or repurchase, and the maturity date of such refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness being
refinanced, (ix) (A) additional unsecured Indebtedness the net cash proceeds of
which are, within ninety (90) days thereafter, downstreamed to a Borrower as
equity and used for the payment of all or a portion of the purchase price of
Acquisitions by any Borrower or any Restricted Subsidiary permitted hereunder or
Investments in or Acquisitions by any Unrestricted Subsidiary; provided that no
such Indebtedness in this Section 8.1(n)(ix) shall be permitted if, after giving
pro forma effect to the incurrence of such Indebtedness and Operating Cash Flow
associated with such Acquisition, the Consolidated Leverage Ratio would be
greater than 7.50 to 1.00, and (B) any refinancing or repurchase of the
foregoing, the net cash proceeds of which do not exceed the outstanding
principal amount of the Indebtedness being refinanced or the then current market
value of the Indebtedness being repurchased, as applicable, on the date of such
refinancing or repurchase, plus accrued interest thereon, premiums payable with
respect thereto and any costs and expenses incurred in connection with such
refinancing or repurchase, and the maturity date of such refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness being
refinanced, and (x) (A) additional unsecured Indebtedness, the net cash proceeds
of which are used for any corporate purposes of the Parent or the Borrowers,
including, without limitation, for (1) the repurchase of shares of the Capital
Stock of the Parent at the then prevailing market price or (2) paying dividends
on the Capital Stock of the Parent; provided that no such Indebtedness in this
Section 8.1(n)(x) shall be permitted if, after giving pro forma effect to the
incurrence of such Indebtedness, the Consolidated Leverage Ratio would be
greater than 6.50 to 1.00, and (B) any refinancing or repurchase of the
foregoing, the net cash proceeds of which do not exceed the outstanding
principal amount of the Indebtedness being refinanced or the then current market
value of the Indebtedness being repurchased, as applicable, on the date of such
refinancing or repurchase, plus accrued interest thereon, premiums payable with
respect thereto and any costs and expenses incurred in connection with such
refinancing or repurchase, and the maturity date of such refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness being
refinanced; or”

 

-8-



--------------------------------------------------------------------------------

2. No Other Amendments. Except for the amendments and consent set forth above,
the text of the Loan Agreement and all other Loan Documents shall remain
unchanged and in full force and effect. No amendment, waiver or consent by the
Administrative Agent, the Issuing Bank or the Lenders under the Loan Agreement
or any other Loan Document is granted or intended except as expressly set forth
herein, and the Administrative Agent, the Issuing Bank and the Lenders expressly
reserve the right to require strict compliance in all other respects (whether or
not in connection with any Requests for Advance). Except as set forth herein,
the amendments agreed to herein shall not constitute a modification of the Loan
Agreement or any of the other Loan Documents, or a course of dealing with the
Administrative Agent, the Issuing Bank and the Lenders at variance with the Loan
Agreement or any of the other Loan Documents, such as to require further notice
by the Administrative Agent, the Issuing Bank, the Lenders or the Majority
Lenders to require strict compliance with the terms of the Loan Agreement and
the other Loan Documents in the future. In accordance with the foregoing, the
Loan Documents shall be deemed to be amended solely to the extent necessary to
give effect to the amendments set forth herein.

 

3. Conditions Precedent. The effectiveness of this Amendment is subject to:

 

(a) receipt by the Administrative Agent of duly executed signature pages
evidencing the consent of the Majority Lenders to the amendments set forth
herein; and

 

(b) the representations and warranties contained in Article 4 of the Loan
Agreement and contained in the other Loan Documents remaining true and correct
in all material respects as of the date hereof, both before and after giving
effect to this Amendment, except to the extent previously fulfilled in
accordance with the terms of the Loan Agreement or such other Loan Document, as
applicable, or to the extent relating specifically to the earlier date. No
Default or Event of Default now exists or will be caused hereby.

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same instrument.

 

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York without regard to conflicts of
laws principles (other than Section 5-1401 of the New York General Obligations
Law) thereof.

 

6. Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

7. Guarantor Acknowledgment.

 

(a) Each of ATC GP, Inc., ATC LP, Inc., ATS/PCS, LLC, New Loma Communications,
Inc., ATC Tower Services, Inc., UniSite, LLC, American Tower Delaware

 

-9-



--------------------------------------------------------------------------------

Corporation, American Tower Management, LLC, ATC Midwest, LLC, Telecom Towers,
L.L.C., Shreveport Tower Company, ATC South LLC, MHB Tower Rentals of America,
LLC, ATC International Holding Corp., Iron & Steel Co., Inc., Columbia Steel,
Inc., ATC Mexico Holding Corp., ATC MexHold, Inc., ATC South America Holding
Corp., American Tower Corporation de Mexico S. de R.L. de C.V., MATC Celular S.
de R.L. de C.V., MATC Digital S. de R.L. de C.V., MATC Servicios, S. de R.L. de
C.V. and Towers of America, L.L.L.P. are collectively referred to herein as the
“Guarantors,” and the Guaranties executed by the Guarantors are collectively
referred to herein as the “Guaranties.”

 

(b) Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Loan Agreement and this Amendment. Each Guarantor hereby
confirms that the Guaranty to which it is a party or otherwise bound will
continue to guarantee, as the case may be, to the fullest extent possible in
accordance with such Guaranty the payment and performance of all “Guarantied
Obligations” under each of the Guaranties, as the case may be (in each case as
such term is defined in the applicable Guaranty), including without limitation
the payment and performance of all Obligations of the Borrowers now or hereafter
existing under or in respect of the Loan Agreement and the Notes defined
therein.

 

(c) Each Guarantor acknowledges and agrees that any of the other Loan Documents
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and
enforceable, subject, as to enforcement of remedies, to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, and shall not be impaired or
limited by the execution or effectiveness of this Amendment. Each Guarantor
represents and warrants that all representations and warranties contained in the
Loan Agreement, this Amendment and any other Loan Documents to which it is a
party or otherwise bound are true, correct and complete in all material respects
on and as of the date hereof to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

 

(d) Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Loan Agreement or any other Loan Document to
consent to the amendments of the Loan Agreement effected pursuant to this
Amendment and (ii) nothing in the Loan Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Loan Agreement.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEROF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
first above written.

 

BORROWERS:

AMERICAN TOWER, L.P.,

a Delaware limited partnership

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer

 

AMERICAN TOWERS, INC.,

a Delaware corporation

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer

 

AMERICAN TOWER, LLC,

a Delaware limited liability company

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer

 

AMERICAN TOWER INTERNATIONAL, INC.,

a Delaware corporation

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Treasurer

 

SECOND AMENDMENT TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GUARANTORS:

ATC GP, INC.

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

ATC LP, INC.

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

ATS/PCS, LLC

 

By: AMERICAN TOWER, L.P.,

        its general partner and its sole member

        (as applicable)

 

By: ATC GP, INC., its general partner

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

TOWERS OF AMERICA, L.L.L.P.

 

By: AMERICAN TOWER, L.P.,

        its general partner and its sole member

        (as applicable)

 

By: ATC GP, INC., its general partner

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

SECOND AMENDMENT TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

NEW LOMA COMMUNICATIONS, INC.

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

ATC TOWER SERVICES, INC.

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

UNISITE, LLC

 

By: AMERICAN TOWERS, INC.,

        its sole member and manager

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

AMERICAN TOWER DELAWARE CORPORATION

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

AMERICAN TOWER MANAGEMENT, LLC

 

By: AMERICAN TOWERS, INC.,

        its sole member and manager

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

SECOND AMENDMENT TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ATC MIDWEST, LLC

 

By: AMERICAN TOWER MANAGEMENT, INC.,

        its sole member and manager

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

TELECOM TOWERS, L.L.C.

 

By: AMERICAN TOWERS, INC.

        its sole member and manager

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

SHREVE PORT TOWER COMPANY

 

By: TELECOM TOWERS, L.L.C. and ATC SOUTH, LLC,

        its general partners

 

By: AMERICAN TOWERS, INC.

        their sole member and manager

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

ATC SOUTH LLC

 

By: AMERICAN TOWERS, INC.

        its sole member and manager

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

SECOND AMENDMENT TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

MHB TOWER RENTALS OF AMERICA, LLC

 

By: ATC SOUTH, LLC, its sole member

 

By: AMERICAN TOWERS, INC.

        its sole member and manager

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

ATC INTERNATIONAL HOLDING CORP.

 

By: /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer & Treasurer

 

IRON & STEEL CO., INC.

 

By: /s/ William H. Hess

        Name: William H. Hess

        Title: Executive Vice President

 

COLUMBIA STEEL, INC.

 

By: /s/ William H. Hess

        Name: William H. Hess

        Title: Executive Vice President

 

ATC MEXICO HOLDING CORP.

 

By: /s/ William H. Hess

        Name: William H. Hess

        Title: Chief Financial Officer

 

SECOND AMENDMENT TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND LENDERS:

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent and as a Lender

 

By: /s/ Jim Bridwell

        Name: Jim Bridwell

        Title: Authorized Signatory

 

BABSON CLO LTD 2005-I

 

By: Babson Capital Management LLC as Collateral Manager

 

By: /s/ David P. Wells

        Name: David P. Wells

        Title: Managing Director

 

CALYON, NEW YORK BRANCH, as a Lender

 

By: /s/ Stephane Ducroizet

        Name: Stephane Ducroizet

        Title: Vice President

 

By: /s/ John McCloskey

        Name: John McCloskey

        Title: Director

 

CITIZENS BANK OF MASSACHUSETTS,

as a Lender

 

By: /s/ Daniel G. Eastman

        Name: Daniel G. Eastman

        Title: Senior Vice President

 

SECOND AMENDMENT TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as a Lender

 

By: /s/ John Judge

        Name: John Judge

        Title: Vice President

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEEN

BANK B.A., “RABOBANK INTERNATIONAL,”

NEW YORK BRANCH, as a Lender

 

By: /s/ Michael R. Phelan

        Name: Michael R. Phelan

        Title: Executive Director

 

By: /s/ Brett Delfino

        Name: Brett Delfino

        Title: Executive Director

 

CREDIT INDUSTRIEL ET COMMERCIAL, as a Lender

 

By: /s/ Marcus Edward

        Name: Marcus Edward

        Title: Vice President

 

By: /s/ Sean Mounier

        Name: Sean Mounier

        Title: First Vice President

 

SECOND AMENDMENT TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

 

By: /s/ Anca Trifan

        Name: Anca Trifan

        Title: Director

 

By: /s/ Paul O’ Leary

        Name: Paul O’Leary

        Title: Vice President

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

 

By: /s/ Matthew A. Toth III

        Name: Matthew A. Toth III

        Title: Authorized Signatory

 

GOLDMAN SACHS CREDIT PARTNERS L.P., as a Lender

 

By: /s/ Christopher Burns

        Name: Christopher Burns

        Title: Vice President

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

By: /s/ James L. Stone

        Name: James L. Stone

        Title: Managing Director

 

SECOND AMENDMENT TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Jennifer O’Brien

        Name: Jennifer O’Brien

        Title: Vice President

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

By: /s/ Lisa Malone

        Name: Lisa Malone

        Title: Vice President

 

NATIONAL CITY BANK, as a Lender

 

By: /s/ Jon W. Peterson

        Name: Jon W. Peterson

        Title: Senior Vice President

 

ROYAL BANK OF CANADA, as a Lender

 

By: /s/ James F. Disher

        Name: James F. Disher

        Title: Authorized Signatory

 

TD BANKNORTH, NA, as a Lender

 

By: /s/ Nicolas Caussada

        Name: Nicolas Caussada

        Title: AVP

 

SECOND AMENDMENT TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender

 

By: /s/ Steven J. Correll

        Name: Steven J. Correll

        Title: Vice President

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

By: /s/ Andrew Wynn

        Name: Andrew Wynn

        Title: Senior Vice President

 

UNION BANK OF CALIFORNIA, N.A., as a Lender

 

By: /s/ Peter Connoy

        Name: Peter Connoy

        Title: SVP

 

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Robert E. Meditz

        Name: Robert E. Meditz

        Title: Vice President

 

SECOND AMENDMENT TO LOAN AGREEMENT

Signature Page